EXHIBIT 10.15


PROXY AGREEMENT



This Shareholder’s Voting Rights Proxy Agreement (this “Agreement”) is made and
entered into as of September 28, 2010, by and between the following parties in
Guangzhou, the People’s Republic of China (“China” or the “PRC”):.


Party A :  Guangdong Hopsun Polypeptide Biological Technology Co., Ltd.
Party B:   Dongliang Chen, Shengfan Yan


    Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.



RECITALS


(1)
Party A is a limited liability company duly incorporated under the laws of China
which has the expertise in the business of polypeptide-related health product
development, sales and marketing, related technical consultation, etc.



(2)
As of the date of the Agreement Party B is the sole shareholder of Guangdong
Xinpu Polypeptide Research Co., Ltd. (the “Company”) by holding 100% of equity
interests.



(3)
Party B desires to grant to Party A a proxy to vote all of Party B’s shares in
the Company for the maximum period of time permitted by law.



NOW THEREFORE, the parties agree as follows:


1.
Party B hereby agrees to irrevocably grant and entrust Party A, for the maximum
period permitted by law, with all of Party B's voting rights as a shareholder of
the Company and to vote on his behalf for all matters requiring shareholder
approval, including but not limited to, the sale, transfer, pledge, or
disposition of his shareholding in the Company. Party A shall exercise such
rights in accordance with and within the limitations of the laws of the PRC and
the Articles of Association of the Company.



2.
Party A may from time to time establish and amend rules to govern how Party A
shall exercise the powers granted to it by Party B herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize or take any action and to sign documents evidencing the
taking of such action, and Party A shall only take action in accordance with
such rules.

 
1

--------------------------------------------------------------------------------


 
3. 
All Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of the Company, Party B shall appoint the person
designated by Party A with the voting rights held by Party B. Party B shall not
transfer its equity interests of the Company to any individual or company (other
than Party A or the individuals or entities designated by Party A).



4.
This Agreement has been duly executed by the Parties as of the date first set
forth above and shall be effective simultaneously and remains valid so long as
Party B remains the shareholder of the Company.



5.
Party B represents and warrants to Party A that Party B owns all of the shares
of the Company, free and clear of all liens and encumbrances, with the exception
of the pledge set on the equity interest of Party B subject to Equity Pledge
Agreement, and Party B has not granted to anyone, other than Party A, a power of
attorney or proxy over any of such shares or in Party B's rights as a
shareholder of the Company. Party B further represents and warrants that the
execution and delivery of this Agreement by Party B will not violate any law,
regulations, judicial or administrative order, arbitration award, agreement,
contract or covenant applicable to Party B.



6.
This Agreement may not be terminated without the unanimous consent of both
Parties, except that Party A may, by giving thirty (30) days prior written
notice to Party B hereto, terminate this Agreement.



7.
Any amendment and/or rescission shall be agreed by the Parties in writing.



8.
The execution, validity, construction and performance of this Agreement shall be
governed by the laws of PRC.



9.
This Agreement has been executed in two (2) duplicate originals in English and
Chinese, each Party has received one (1) duplicate original, and all originals
shall be equally valid.



10.
Any dispute arising from, out of or in connection with this Agreement shall be
settled through friendly consultations between the Parties. In the event the
Parties fail to reach an agreement on the dispute within 30 days after either
Party's request to the other Parties for resolution of the dispute through
negotiations, either Party may submit the relevant dispute to the local
competent arbitration committee for arbitration, in accordance with its
Arbitration Rules. The arbitration shall be conducted in Guangzhou, and the
language used in arbitration shall be Chinese. The arbitration award shall be
final and binding on all Parties.



[SIGNATURE PAGE FOLLOWS]
 
2

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE]


IN WITNESS WHEREOF each party hereto has caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.


PARTY A: Guangdong Hopsun Polypeptide Biological Technology Co., Ltd.



 
Legal/Authorized Representative:___________________
 
Name:

 
PARTY B: Dongliang Chen



     
By:
   

 
PARTY B: Shengfan Yan



     
By:

 
3

--------------------------------------------------------------------------------


 